Citation Nr: 1513062	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

Entitlement to an increased rating for pes planus, currently rated 30 percent prior to August 26, 2014 and 50 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to June 2001.

This case initially came before the Board from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO denied an increased rating for bilateral pes planus, rated noncompensable.  The RO subsequently found that there was clear and unmistakable error (CUE) in this rating decision and revised the decision to grant a 30 percent rating effective March 7, 2008.  The Veteran timely appealed the 30 percent rating.

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing conducted at the Central Office in Washington, DC. A transcript of the hearing is associated with the claims file.

In May 2012, the Board issued a decision denying this claim.  In September 2012, the Court granted a joint motion vacating the Board's decision.  The Board again denied the claim in an April 2013 decision and the Court again granted a joint motion vacating the Board's decision in March 2014.  The Board remanded the claim in June 2014 for additional development, specifically, a new VA examination.  In November 2014, the Appeals Management Center (AMC) granted a 50 percent rating effective the August 26, 2014 date of the Veteran examination and otherwise denied the claim, creating a staged rating as indicated on the title page.

In its prior decisions, the Board has noted the issues of entitlement to service connection for disabilities involving the bilateral hip and bilateral knee had been raised by the record and referred the issues to the Agency of Original Jurisdiction (AOJ).  It does not appear from the Veterans Benefits Management System (VBMS) file that action has been taken on these matters, and they are referred again to the AOJ for appropriate action.  In addition, in the December 2014 appellate brief, the Veteran's representative noted that X-rays taken in connection with the August 2014 VA examination showed mild degenerative changes at the first metatarsal joints.  As arthritis appears to be a disability separate and distinct from pes planus, and this matter has not been adjudicated by the AOJ, the issue of entitlement to service connection for arthritis of the first metatarsal joints is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to August 26, 2014, pes planus was not manifested by severe spasm of the tendo achillis on manipulation, marked pronation, marked inward displacement, or the inability to be improved by orthopedic shoes or appliances.

2.  As of August 26, 2014, pes planus has not been manifested by marked pronation, marked inward displacement, or the inability to be improved by orthopedic shoes or appliances, nor symptoms that are not contemplated by the rating criteria.


CONCLUSION OF LAW

The criteria have not been met for an increased rating for bilateral pes planus, currently rated 30 percent prior to August 26, 2014 and 50 percent from that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in August 2009 of the information and evidence needed to substantiate and complete a claim and how disability ratings and effective dates are determined.  The letter did not inform the Veteran what part of that evidence was to be provided by him and what part VA would attempt to obtain.  Any error in this regard was harmless, however, as the statements of the Veteran and his representative throughout the extensive appellate proceedings in this case reflect that he had actual knowledge of what was required both to establish his claim and how the evidence in support of the claim would be submitted and obtained.  Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008).

Similarly, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was afforded an August 2014 VA examination pursuant to the instructions in the joint motion indicating that there was worsening of his disability warranting a new examination.  For the reasons indicated below, that examination was adequate to decide the claim and this examination was the basis of the increased 50 percent rating that was granted.  The discussion below reflects that the evidence prior to this date including the May 2008 VA examination is sufficient to decide the issue of whether an increased rating prior to August 2014, and there has been no indication in the pleadings of such insufficiency or that a retrospective VA examination is in order.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (VA is required to obtain a retrospective medical examination with regard to the nature or level of disability in the past in accordance with its duty to assist only when "the evidence has met the minimal threshold of indicating the existence of a medical question") (quoting Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992)).  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the August 2011 Board hearing, the undersigned explained the issue on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings, such as the 30 and 50 percent ratings that have been granted for the Veteran's pes planus prior to and from August 26, 2014, are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides a 30 percent rating for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The maximum 50 percent schedular rating is warranted where a pronounced bilateral disability is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.


Diagnostic Code 5276

The May 2008 VA examination report indicated that the Veteran's pes planus was manifested by subjective complaints of pain, which results in the Veteran being unable to stand or walk without pain.  The Veteran reported that he used medication and orthotics to treat his pain, which provided minimal relief.  He also reported flare-ups of increased pain and swelling which occur after prolonged standing.  On examination, apropulsive gait reflecting compensated abnormal pronation was noted.  The Veteran was able to demonstrate dorsiflexion to five degrees and plantar flexion to 40 degrees.  There was no pain on motion.  The examiner noted that there was normal subtalar motion but that the Veteran's neutral position is in varus, which causes a compensatory pronation on weight bearing.  The tendo achillis was nontender bilaterally, but there was pain on palpation at the talar navicular joint, along the plantar fascia, and at the insertion of tibiales posterior.  Motor strength was 5/5 throughout and muscle tone and bulk were normal in the lower extremities.  Findings were similar in the VA treatment notes.

The VA examiner stated that it would be speculative to comment on range of motion, fatigability, incoordination, and pain during flare-ups beyond what has already been described, but he did note that the Veteran's pes planus would cause a decrease in shock absorption and, combined with his apropulsive gait, would yield an increase in weakness and fatigue.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's symptoms prior to August 26, 2014 more nearly approximated those in the criteria for a 50 percent rating under DC 5276.  During this time, the Veteran suffered from compensatory pronation.  Even assuming that this pronation was marked, it is a symptom listed in the criteria for both a 30 and 50 percent rating.  Moreover, while there is evidence that the Veteran's feet were in a neutral varus position, the evidence does not reflect that the inward displacement caused by the varus position was marked.  In addition, the evidence does not reflect severe spasm of the tendo achillis on manipulation.  As noted by the parties to the March 2014 joint motion, the Veteran stated that he has spasms associated with his pes planus.  However, in reviewing the Veteran's statements, the May 2008 and August 2014 VA examination reports, and the VA treatment records, the evidence failed to indicate that there was severe spasm of the tendo achillis on manipulation.  In fact, on the May 2008 VA examination, the tendo achillis was nontender bilaterally.  Similarly, while the December 2009 VA podiatry note indicated that there was pain at the Achilles insertion on passive dorsiflexion and at insertion of Achilles tendon on the posterior calcaneus, with a diagnosis of Achilles tendonitis, there was no indication of severe spasm of the tendo achillis on manipulation.  In addition, while there is lay and medical evidence of pain in the Veteran's feet, the Veteran did not indicate that he used a cane or crutches in order to walk, and he stated that his orthotics provided relief of the pain.  While the relief of the pain is only minimal, the 50 percent criteria include a finding that the disability cannot be improved and the above evidence reflects that improvement, though minimal, was accomplished.

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having flare-ups of increased pain and swelling, the rating under DC 5276 in this case is not based on limitation of motion, but, rather, the functional impairment resulting from the foot disability.  Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

For the foregoing reasons, the Board finds the preponderance of the evidence is against entitlement to a rating higher than 30 percent for bilateral pes planus under DC 5276 prior to August 26, 2014.  As the Veteran is in receipt of the maximum, 50 percent rating for pes planus under DC 5276 from this date, a higher schedular rating is not possible under this diagnostic code.


Other Diagnostic Codes

In the September 2012 joint motion, the parties agreed that the Board failed to determine whether the Veteran was entitled to separate ratings for his feet pursuant to the application of DC 5284 for other foot injuries.  DC 5284 provides criteria for rating foot injuries, other and provides for 10, 20, and 30 percent ratings for moderate, moderately severe, and severe injuries.  Loss of use of the foot warrants a 40 percent rating.  Service connection is in effect for flat feet, and DC 5276 specifically addresses this disability.  Therefore, it is a more appropriate DC than 5284 and rating the Veteran's flat feet by analogy is not warranted.

In this regard, 38 C.F.R. § 4.20 provides that when a disability is unlisted in the rating criteria, it is permissible to rate the disability under the criteria for a closely related disease or injury.  Such is not the case with the Veteran's bilateral pes planus.  Rather, the service connected pes planus is clearly identified by DC 5276 and the symptoms associated with this disability are listed in the criteria in this diagnostic code.  The plain language of DC 5284 makes it clear that it applies to "foot injuries, other," particularly those that are not otherwise provided for under the rating schedule.  Thus, DC 5276 is the most appropriate diagnostic code in this case.

As noted, the Veteran's representative requested a separate rating under DC 5284 for mild degenerative changes at the first metatarsal joints noted on the August 2014 VA examination.  However, there is no indication that the arthritis of the metatarsal joints is related in any way to the pes planus.  The only diagnosis on the August 2014 VA examination was pes planus.  While, as noted by the Veteran's representative that was the only disability for which the examination was ordered, the examiner did check the box indicating "No," in response to the question, "Does the Veteran have any other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions listed in the diagnosis section above."  Thus, the evidence reflects that the arthritis of the first metatarsal joints is not related to the pes planus.

The Board has also considered the other potentially applicable diagnostic codes applicable to the feet.  As noted, DC 5276 specifically applies to pes planus (flatfoot).  Moreover, the Veteran's bilateral pes planus disability is not manifested by malunion or nonunion of the tarsal or metatarsal bones and DC 5283 is not for application.  In addition, the highest rating available under DCs 5277 and 5279 to 5282 for bilateral weak foot, anterior metatarsalgia, unilateral hallux valgus or rigidus, and hammer toes is 10 percent and rating under these diagnostic codes would therefore not result in a higher rating. 

For the foregoing reasons, the preponderance of the evidence reflects that a rating higher than 30 percent is not warranted for the Veteran's pes planus under any other potentially applicable diagnostic code prior to August 26, 2014, and a rating higher than 50 percent is not warranted under any other potentially applicable diagnostic code from that date.

The Board notes that in the appellate brief, the Veteran's representative commented that the Board had "deliberately delimited the foot examination to the diagnosis of pes planus[,] only."  That is an inaccurate statement.  The Board had remanded the claim for increase for pes planus to determine the current severity of the service-connected disability.  The Veteran is service connected for "pes planus," and no other foot disability.  Thus, the Board's remand instructions related to providing the Veteran with an examination to determine the current level of severity of the service-connected disability.  There was no attempt to limit the examination, and the issue related to a service-connected disability.  The evidence in the claims file had not raised an issue of service connection for a different foot disability.  Additionally, in the examination report, the examiner was specifically asked if the Veteran had any foot injuries or other foot disabilities not already described, and the examiner checked, "No."  This would indicate that there were no other foot disabilities.

Extraschedular

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's pes planus appear to be contemplated by the applicable rating criteria, which include symptoms of pain, tenderness, and swelling.  To the extent that the criteria are not broad enough to encompass the symptomatology indicated by the lay and medical evidence, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment or frequent hospitalization.  The May 2008 VA examiner made a notation (which was based upon the Veteran's report) that his foot disability did not interfere with his current job as a computer tech.  The August 2014 VA examiner indicated that the pes planus did not impact his ability to perform any type of occupational task.  There is also no indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for pes planus is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran maintains employment as a computer technician and the May 2008 VA examiner opined that the Veteran's pes planus does not interfere with his current job.  While the examiner noted that the disability prevented him from performing any duties that require prolonged standing or walking, this is not indicative of the inability to obtain and maintain any gainful employment, but rather a specific kind of task within the employment.  Moreover, the August 2014 VA examiner specifically noted that the pes planus did not interfere with employment.  As such, the evidence does not show that the Veteran is unable to secure or follow substantial gainful employment due to service-connected disability, and further discussion of a TDIU is unnecessary.

Argument as to Effective Date of Increase

In the December 2014 brief, the Veteran's representative cited effective date regulations and cases to argue that the increased rating should be effective the March 2008 date of the Veteran's increased rating claim, as he had prosecuted his appeal consistently since that date.  The issue before the Board in this case may be phrased in various manners.  The issue may be phrased as entitlement to an earlier effective date for a 50 percent rating for pes planus.  The issue may also be phrased as entitlement to a 50 percent rating for pes planus prior to August 26, 2014.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has phrased the issue as involving entitlement to increased ratings for pes planus because the RO has granted a staged rating in response to a claim for an increased rating, and the Board considers whether the evaluations in excess of those assigned by the Agency of Original Jurisdiction are warranted.

In any event, however the issue is phrased, the ultimate question is whether an increase in disability involving pes planus was factually ascertainable prior to August 26, 2014.  Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Under 38 U.S.C.A. § 5110(b)(3), it provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

Here, according to the parties to the joint motion, a new VA examination was warranted because of evidence of worsening of disability in the form of the Veteran's August 2011 Board hearing testimony.  There was no specific evidence of worsening prior to that date.  The parties determined that the Board failed to address symptoms such as spasms that the Veteran had testified about at the 2011 hearing.  At the August 2014 VA examination, the examiner specifically found that the Veteran did not have spasms in his feet.  See Section III at question 3M.  The AMC chose to assign a 50 percent rating as of the date of the VA examination.  The Board does not agree that the August 2014 VA examination showed symptoms that warranted a 50 percent rating.  For example, while the examiner reported that the Veteran had extreme tenderness of plantar surfaces on both feet, that was the only symptom the Veteran had that met the criteria for a 50 percent rating.  The examiner specifically found that the Veteran did not have other symptoms that fall under the 50 percent rating.  For example, he stated there was no marked deformity or marked pronation of both feet.  There was also no inward bowing of the Achilles tendon, and no marked inward displacement or severe spasm of the feet.  Finally, the examiner stated, and the Veteran testified to this at the August 2011 hearing, that the orthotics provided some relief of his symptoms.  The Veteran's symptoms at the time of the August 2014 VA examination more closely approximated the 30 percent rating.  However, the issue before the Board is whether the disability picture warrants a rating higher than 50 percent as of August 2014.  It is not the policy of the Board to reduce an evaluation that a lower tribunal has granted.  Thus, while the AMC has implied that there was objective worsening of the Veteran's disability picture at the time of the August 2014 examination, the Board does not agree with such conclusion.  It also finds that the symptoms the Veteran described at the August 2011 hearing did not establish a disability picture that more closely approximated the 50 percent rating, which reasons are laid out above.  Thus, an earlier effective date for the award of the 50 percent rating is therefore not warranted.

Conclusion

For the foregoing reasons, the preponderance of the evidence is against an increased rating for pes planus, currently rated 30 percent prior to August 26, 2014 and 50 percent from that date.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased rating for pes planus, currently rated 30 percent prior to August 26, 2014 and 50 percent from that date, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


